Explanatory Comment

       Current Rule 229 provides that a discontinuance is the sole method by which a

plaintiff can terminate an action before trial.   A discontinuance as to less than all

defendants requires written consent of all parties to the action or leave of court. This

current rule is incomplete because it does not describe which parties may seek leave of

court to enter a discontinuance as to less than all defendants. The Supreme Court has

adopted an amendment to Rule 229 to fill this gap. Under the revised rule, leave of

court may be sought by any plaintiff or any defendant for whom the plaintiff has

stipulated in writing to the discontinuance.


                                                      By the Civil Procedural
                                                      Rules Committee

                                                      Peter J. Hoffman
                                                      Chair